tcmemo_2006_122 united_states tax_court gary lee gunton petitioner v commissioner of internal revenue respondent docket no filed date gary lee gunton pro_se anne d melzer for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and an addition_to_tax of dollar_figure under sec_6651 after concessions by respondent the issues to be decided are whether compensation that petitioner received in is taxable to him and whether petitioner is liable for the addition_to_tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided on the allegany reservation in new york at the time that he filed his petition petitioner is an enrolled seneca indian and a member of the haudenosaunee confederacy six nations during petitioner was employed by asplundh tree expert co asplundh to cut down trees petitioner was paid dollar_figure by asplundh in from february through date asplundh withheld dollar_figure from petitioner’s wages afterwards petitioner filed a form_w-4 employee’s withholding allowance certificate claiming exempt from income taxes petitioner did not file a federal_income_tax return for opinion sec_1 imposes a tax on all taxable_income sec_61 includes in gross_income all income from whatever source derived including compensation_for services respondent determined that the amounts paid to petitioner by asplundh were taxable_income petitioner argues that these amounts are exempt from tax because he is a member of the seneca nation which is part of the unconquered iroquois confederacy and he is still living on unconquered original land he contends that he is not a u s citizen and that the u s constitution states indians not taxed native americans are subject_to the same federal_income_tax laws as are other u s citizens unless there is an exemption explicitly created by treaty or statute 351_us_1 99_tc_554 affd 34_f3d_742 9th cir see allen v commissioner tcmemo_2006_11 see also revrul_2006_20 2006_15_irb_746 any exemption must be based on the clear and unambiguous language of a statute or treaty squire v capoeman supra see allen v commissioner supra petitioner has not shown that any treaty or statute specifically exempts any of his compensation see george v commissioner tcmemo_2006_121 respondent also determined an addition_to_tax because petitioner did not file hi sec_2001 return respondent’s burden of production under sec_7491 is satisfied by our finding that no return was filed in to avoid the addition_to_tax for failure_to_file petitioner has the burden of proving that the failure_to_file did not result from willful neglect and was due to reasonable_cause see 469_us_241 to prove reasonable_cause a taxpayer must show that he or she exercised ordinary business care and prudence but nevertheless could not file the return when it was due see 92_tc_899 sec_301 c proced admin regs because petitioner failed to present any reasonable explanation for his failure_to_file respondent's determination with respect to the addition_to_tax under sec_6651 is sustained to reflect the foregoing decision will be entered under rule
